In our opinion in this cause filed March 31, 1904, we state that the junior member of the firm of J.M. Archer  Son informed appellant's agent (Miller) that Frank Pierce was authorized to act for said firm in making the assignment to *Page 350 
appellant of the fund in controversy. This statement is not borne out by the record. When Miller went to Dallas to secure this assignment he did not see either member of the firm of J.M. Archer  Son. J.P. Archer, who stated to Miller that Pierce was authorized "to fix up the matter with him," was not a member of said firm, and it is not shown what connection, if any, he had therewith.
We adhere to our former conclusion that the evidence in this case is sufficient to sustain the finding of the trial court that the assignment under which appellant claims the fund in controversy was not executed by the authority of J.M. Archer 
Son, and the motion for rehearing is overruled.
Overruled. *Page 351